IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                                                              
                                                                 WR-48,092-03

                                       EX PARTE CHARLES
DANIEL THACKER

                            ON
APPLICATION FOR WRIT OF HABEAS CORPUS 
                     IN
CAUSE NO. 661,866 FROM THE 338TH DISTRICT COURT 
                                                          OF
HARRIS COUNTY

Per
Curiam.  
                                                                     O
R D E R
 
This is a subsequent application for
writ of habeas corpus filed pursuant to the provisions of Texas Code of
Criminal Procedure Article 11.071, ' 5.




In May 1994, applicant was convicted
of the offense of capital murder.  The jury answered the special issues
submitted pursuant to Texas Code of Criminal Procedure,  Article 37.071, and
the trial court, accordingly, set punishment at death.  This Court affirmed
applicant=s conviction and sentence on direct appeal.  Thacker v. State, No.
71,891 (Tex. Crim. App. Sept. 18, 1996)(not designated for publication).  On
February 24, 1998, applicant filed an initial post-conviction application for
writ of habeas corpus in the convicting court.  This Court filed and set that
application and subsequently denied applicant relief.  Ex parte Thacker,
No. 74,034 (Tex. Crim. App. Dec. 19, 2001)(not designated for publication).   A
subsequent application was dismissed as an abuse of the writ.  Ex parte
Thacker, No. 48,092-02 (Tex.Crim.App. December 10, 2003)(not designated for
publication).  This writ was received by this Court on November 7, 2005.
Applicant presents ten allegations. 
We have reviewed the application and find the allegations fail to satisfy the
requirements of Article 11.071, ' 5(a).  Accordingly, it is dismissed
as an abuse of the writ.  Tex. Code
Crim. Proc., Art. 11.071, ' 5(c).
IT IS SO ORDERED THIS THE 8TH
DAY OF NOVEMBER, 2005.
 
Do Not Publish